CHAPMAN, Circuit Judge:
Plaintiffs Wilbert and Eleanor Yates brought this 42 U.S.C. § 1983 action against the City of Charlotte and its agents alleging that defendants had destroyed a house they owned without notice in violation of the due process clause of the fourteenth amendment. We granted defendants permission to file this interlocutory appeal under 28 U.S.C. § 1292(b) after the district court denied their motion to dismiss plaintiffs’ complaint for a failure to state a claim upon which relief could be granted, Fed.R.Civ.P. 12(b)(6). We hold that the Supreme Court’s decision in Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), requires the dismissal of the plaintiffs’ complaint and accordingly reverse.
I
For purposes of this appeal we accept as true the allegations of the complaint. Sometime in mid-1980 Charlotte’s then Superintendent of Building Inspection, William B. Jamison, or one of his agents, inspected a house plaintiffs owned and found it to be unfit for human habitation. Accordingly, the Charlotte City Council adopted a local ordinance which directed Jamison, as the Superintendent of Building Inspection, to demolish the house and remove the debris. Without notifying plaintiffs of the pending demolition Jamison and his agents then demolished the house. Plaintiffs were residents of Fayetteville, North Carolina, and were unaware of the City’s actions.
Neither state nor city procedures authorize the demolition of a dwelling without a predeprivation hearing. North Carolina law requires a predeprivation hearing where possible, N.C.Gen.Stat. § 160A-443(2) and (3) (1982), and local officials are required to exercise reasonable diligence to ascertain the identities and whereabouts of property owners. N.C.Gen.Stat. § 160A-445 (1982). The City of Charlotte has adopted housing regulations which contain the provisions required by the General Statutes. See Charlotte N.C. Code §§ 10A-12 and 10A-13.
Plaintiffs allege that defendants deprived them of their property without due process of law in violation of the due process clause of the fourteenth amendment by failing to provide them with notice of the proceedings that led to the demolition of their house. According to plaintiffs’ complaint, the defendants’ failure to provide such notice was the result of the willful and reckless negligence of Jamison and defendant Mason Watkins in failing to search the public records adequately to ascertain plaintiffs’ correct address while acting in their official capacities as agents *1184of the City of Charlotte. The complaint also specifically alleges that Jamison and Watkins were under a duty imposed by law to exercise reasonable diligence to locate plaintiffs’ address and provide them with notice and an opportunity to be heard. Furthermore, plaintiffs allege that defendants’ failure to search the public records adequately to ascertain the correct address prior to the demolition “represented an exercise of policy or custom in the operation of the government of the defendant, City of Charlotte.”
II
The sole issue in this appeal is whether the Supreme Court’s decision in Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), requires the dismissal of plaintiffs’ complaint. In Parratt the Supreme Court held that a.state official’s random and unauthorized negligent act which caused the loss of a prisoner’s personal property was not a violation of due process because the state provided a meaningful postdeprivation remedy. Similarly, in Palmer v. Hudson, 468 U.S. 517, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984), the Supreme Court held that Parratt’s holding includes the intentional destruction of a prisoner’s property by a random and unauthorized act, provided the state makes available a meaningful postdeprivation remedy. Thus, Parratt and Palmer established the rule that a government official’s random and unauthorized act, whether intentional or negligent, which causes the loss of private property is not a violation of procedural due process when the state provides a meaningful postdeprivation remedy. The rationale is that because the wrongful act is not sanctioned by any established procedure, and because state law provides a means for the plaintiff to be made whole for his loss occasioned by the wrongful act, there has been no denial of procedural due process because the state action is not necessarily complete until the termination of the state’s postdeprivation remedy.
In Logan v. Zimmerman Brush Co., 455 U.S. 422, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982), however, the Supreme Court held that postdeprivation remedies do not satisfy due process where a deprivation of property is caused by conduct pursuant to “established state procedure,” rather than random and unauthorized action. In Logan the “established state procedure” was an Illinois statute which deprived a claimant of an opportunity to pursue his employment discrimination claim if the Illinois Fair Employment Practices Commission failed to convene a fact-finding conference within 120 days after a claimant filed a charge of unlawful conduct. Id. at 435-36, 102 S.Ct. at 1157-58. The Supreme Court stated:
In Parratt, the Court emphasized that it was dealing with “a tortious loss of ... property as a result of a random and unauthorized act by a state employee ... not a result of some established state procedure.” 451 U.S. at 541 [101 S.Ct. at 1916]. Here, in contrast, it is the state system itself that destroys a complainant’s property interest, by operation of law, whenever the Commission fails to convene a timely conference — whether the Commission’s action is taken through negligence, maliciousness, or otherwise. Parratt was not designed to reach such a situation____ Unlike the complainant in Parratt, Logan is challenging not the Commission’s error, but the “established state procedure” that destroys his entitlement without according him proper procedural safeguards.
Id. (emphasis added) (citation omitted).
Plaintiffs contend that Logan v. Zimmerman Brush Co., governs this case because they have alleged that defendants’ failure to search the public records adequately to ascertain the correct address prior to the demolition “represented an exercise of policy or custom in the operation of the government of the defendant, City of Charlotte.” We disagree. Logan is distinguishable from this case. In Logan the Supreme Court emphasized that the plaintiff was challenging “not the Commission’s error, but the ‘established state procedure.’ ” Id. at 436, 102 S.Ct. at 1158. The state procedure was set forth in the Illinois *1185statute. Thus, the Court’s holding in Logan rests on its conclusion that “it is the state system itself that destroys a complainant’s property interest.” Id.
In this case, however, plaintiffs allege that their house was destroyed without notice because defendants were “willfully and recklessly negligent” in failing to comply with the notice and hearing procedures mandated by state law. In other words, plaintiffs allege that their house was destroyed without notice only because the defendants violated established state procedure. They do not challenge the operation of the North Carolina statute or the Charlotte ordinance which require notice and a hearing prior to the demolition of a dwelling. Thus, we think plaintiffs have alleged facts which fall within the rule of Parratt v. Taylor.
Furthermore, the plaintiffs possess an adequate and meaningful postdeprivation remedy in the form of an action in state court for inverse condemnation. An action for inverse condemnation arises from Article 1, § 19 of the North Carolina Constitution and is now recognized and regulated by statute. See N.C.Gen.Stat. § 40A-51(a) (1984). Under § 40A-51(a), if property is taken by an act or omission of a municipality and no complaint containing a declaration of taking is filed by the municipality, the owner of the property may file an action seeking compensation. The measure of compensation for a taking is the greater of either (1) the fair market value of the entire tract immediately before the taking less the fair market value of the remainder immediately after the taking, or (2) the fair market value of the property taken. § 40A-64. As an element of cost in an action filed under § 40A-51(a), the court must award the property owner his reasonable attorney’s fees if judgment is in his favor. § 40A-8. Moreover, the allegations of the plaintiffs’ complaint would also support a state action against the city officials who caused the property deprivation. See Gallimore v. Sink, 27 N.C.App. 65, 67, 218 S.E.2d 181, 183 (1975); Wilkins v. Whitaker, 714 F.2d 4 (4th Cir.1983).
Plaintiffs maintain that their postdeprivation remedy is inadequate because a former City charter provision would bar their inverse condemnation action. Although the City charter provision has been repealed, plaintiffs insist that their cause of action is barred by the provision because their claim was pending at the time the provision was repealed and because they failed to file the required notice within the time period specified in the provision. However, several North Carolina cases have held specifically that similar notice provisions were inapplicable to claims for unconstitutional deprivations of property. See Charlotte Consolidated Construction Co. v. City of Charlotte, 208 N.C. 309, 180 S.E. 573 (1935); Lyda v. Town of Marion, 239 N.C. 265, 79 S.E.2d 726 (1954). Also, in Stephens Co. v. City of Charlotte, 201 N.C. 258, 159 S.E. 414 (1931), the North Carolina Supreme Court held that a similar city charter provision, which applied to all “action[s] for damages against said City of any character whatsoever, to either person or property,” did not apply to an inverse condemnation action:
From a careful perusal of all the cases bearing upon the subject, the court is of the opinion that the statutory provision, with respect to notice, does not include a claim for compensation arising out of the physical appropriation of private property for public use.
201 N.C. at 261, 159 S.E. at 416 (emphasis added).
We hold that Parratt v. Taylor requires the dismissal of plaintiffs’ complaint because they possess an adequate and meaningful postdeprivation remedy in the form of an action for inverse condemnation in state court. Accordingly, this case is remanded to the district court with instructions that it grant the defendants’ motion to dismiss for failure to state a claim upon which relief may be granted. Fed.R.Civ.P. 12(b)(6).
REVERSED.